Case 8:20-cv-00443-JLS-ADS Document 31 Filed 09/08/20 Page 1 of 1 Page ID #:349


                                                                             JS-6
  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-00443-JLS-ADS                                   Date: September 08, 2020
 Title: Linda Martinez et al v. Hunt and Henriques et al

  Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

       Melissa Kunig                                                N/A
       Deputy Clerk                                            Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:                 ATTORNEYS PRESENT FOR DEFENDANT:

                  Not Present                                  Not Present

 PROCEEDINGS:          (IN CHAMBERS) ORDER STAYING ACTION PENDING
                       STIPULATION OF DISMISSAL AND REMOVING CASE FROM
                       ACTIVE CASE LOAD

        On September 2, 2020, Defendant Citibank, N.A. filed a Notice of Settlement
 (Doc. 30), indicating that Plaintiff case has settled her claims against Defendants
 Citibank, N.A., and Hunts & Henriques in full. The Notice represents that the parties
 anticipate filing a Stipulation of Dismissal with prejudice within 60 days. Based thereon,
 the Court hereby orders all proceedings in the case stayed pending final settlement, and
 VACATES the hearings scheduled for September 25, 2020 at 10:30 a.m. (Docs. 12, 13.)
        It is further ORDERED that this action is removed from the Court’s active
 caseload. The parties shall file a Stipulation of Dismissal no later than November 2,
 2020. If no dismissal is filed, the Court deems the matter dismissed at that time. Until
 dismissal, the Court retains full jurisdiction over this action and this Order shall not
 prejudice any party.

                                                                  Initials of Preparer: mku




                                    CIVIL MINUTES – GENERAL
